DETAILED ACTION
Election/Restrictions
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the plurality of layers further including…a set of blank layers…” However, as far as Examiner understands the invention, it seems the “blank layers” are not layers at all but instead absences of layers. A layer that is not present cannot be printed because printing requires ejecting liquid to create a layer. If the blank layers do not exist, they cannot be printed. Further, it cannot even be said that the plurality of layers “includes” blank layers because the claimed blank layers do not exist and a set cannot include items that do not exist. See prosecution history of parent application application 14/548,259 for further explanation. 


Claims 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the plurality of layers printed in the pass…” Both the claimed number of layers and the claimed pass lack antecedent basis, and because of this, it is unclear to which plurality of layers it is intended to refer. Clarification is required.

Claims 8 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “generating a counter to store a number of a plurality of ink drops required to achieve the thickness of the texture at a specified pixel of the pixels…” First, it is not understood how a counter can be “generated.” To Examiner’s understanding, a counter is a hardware component used to count a number of occurrences. Also, Examiner does not understand how a counter would be used to store a fixed number of ink drops. In other words, it would seem to Examiner that a counter is used to count a changing value, not store a fixed one. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12, 26, 28-33, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al. (2014/0255645) in view of Usuda et al. (2012/0127237).

 	Regarding claims 1, 26 and 36, Shumaker teaches a method, a computer-readable storage medium and system comprising: 
receiving information ([0035], information pertaining to colors) regarding a number of a first plurality of layers ([0035], color layers) in which an image is to be printed by a printing system ([0035]); 
determining a number of a second plurality of layers ([0035], all but the final white layer printed) of a texture of the image ([0035]), the number of second plurality of layers being a function an intensity of a given pixel of the texture ([0036]); and 

 	print the second plurality of layers of the texture on the substrate, and print the first plurality of layers of the image above the texture ([0035], note that a plurality of second white texture layers are printed, and then the last white layer and at least one color first image layers are printed on top of the second texture layers), 
wherein generating the set of instructions to print the image with the texture includes: 
generating instructions to cause the printing system to print the image in multiple passes of the substrate ([0035], note that a carriage necessarily prints multi-pass),  
wherein in each pass of the multiple passes a subset of the plurality of layers is printed ([0035], note that this could mean anything), the plurality of layers further including a set of white ink layers and a set of blank layers ([0035], see 112 rejection).
Shumaker does not teach wherein the number of second plurality of layers being a function of a maximum thickness of the texture. Usuda teaches wherein a plurality of ink layers is formed according to a maximum droplet count (Usuda, [0035]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a maximum, droplet count, as disclosed by Usuda, as a criterion on which to base an amount of printed layers taught by Shumaker because doing so would ensure the precise identification of the thickness of the applied layer (Usuda, [0035]). Moreover, it should be noted that both maximum droplet count and image density were well-known criteria at the time of invention on which to base layer deposition, and so to use one 
 	Regarding claims 3 and 28, Shumaker in view of Usuda teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein the set of instructions cause the printing system to raise a carriage of the printing system containing print heads that deposit ink on the substrate to accommodate printing a portion of the texture thicker than a specified threshold or printing a portion of the image on the portion of the texture thicker than the specified threshold (Usuda, [0011], Note that distance changer can change the distance between the carriage and the medium so as to accommodate printing thickness). It would have been obvious to one of ordinary skill in the art at the time of invention to add the distance changer disclosed by Usuda to the device disclosed by Shumaker because doing so would allow for a greater range of thicknesses to be printed. 	Regarding claims 4 and 29, Shumaker in view of Usuda teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein in each pass of the multiple passes the substrate is fed back to the printing system to print a remaining portion of the image with the texture (Note that this could mean any number of things. First, as examiner understands it, the substrate is located within the printing system throughout the entire print job, and thus to say that the substrate is fed “back to the printing system” seems redundant/inaccurate. Further, because Shumaker teaches a multi-pass carriage that prints multiple white layers with a white printhead, the printing .

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda as applied to claims 1 and 26 above, and further in view of Yanai (2013/0038907).

Regarding claims 2 and 27, Shumaker in view of Usuda teaches the method and computer-readable transitory medium of claims 1 and 26, respectively. Shumaker in view of Usuda does not teach wherein generating the instructions to cause the printing system to print in the subset of the plurality of layers in a pass of the multiple passes includes: 
generating instructions to cause the printing system to: 
segment nozzles in each of a plurality of print heads that deposit ink on the substrate into as many sections as a number of the subset of the plurality of layers to be printed in the pass, 

print a second layer of the subset on the first layer on the substrate, the printing the second layer using the nozzles from a second section of the sections. Yanai teaches dividing nozzle rows into segments so that each segment prints a layer of an image in a scan, and a following segment prints a following layer on the previously printed layer in the following scan (Yanai, see fig. 5, Note segments corresponding to regions, and regions corresponding to layers). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the nozzle row dividing technique disclosed by Yanai to the device disclosed by Shumaker in view of Usuda because doing so would allow for the conveyance of the substrate in only one direction so as to allow for a multi-pass printer to print all layers with a typical reciprocating carriage. 
Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda as applied to claims 8 and 33 above, and further in view of Chan et al. (5,111,302).

Regarding claims 9 and 34, Shumaker in view of Usuda teaches the method and computer-readable transitory medium of claims 8 and 33. Shumaker in view of Usuda does not teach wherein generating the set of instructions includes: generating instructions that cause the printing system to: decrement the counter by a specified value when a print head of the printing system deposits an ink drop on the substrate, determine if the counter has reached a specified threshold, and print a set of the plurality of layers other than the second plurality of layers of the texture. Chan teaches keeping a droplet count and instructing a controller to execute an instruction when the count reaches a certain predetermined threshold (Chan, col. 8, lines 21-37). It would have been obvious to one of ordinary skill in the art at the time of invention to trigger a controller instruction once a droplet count had reached a maximum/threshold, as disclosed by Chan, in the device disclosed by Shumaker in view of Usuda because . 

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda as applied to claims 1 and 36 above, and further in view of Walmsley et al. (2004/0183843).

Regarding claims  11 and 37, Shumaker in view of Usuda teaches the method and system of claims 1 and 36, respectively. Shumaker in view of Usuda does not teach wherein generating the set of instructions includes generating the set of instructions in a raster transfer language (RTL) format. Walmsley teaches generating instructions in RTL format (Walmsley, [1229]). It would have been obvious to one of ordinary skill in the art to generate the instructions in the device disclosed by Shumaker in view of Usuda because doing so would amount to using a well-known instruction format in a well-known prior art device to obtain predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853